IN THE SUPREME COURT OF TENNESSEE
                                 AT KNOXVILLE
                                                                   FILED
                                                                      April 28, 1997

                                                              Cecil Crowson, Jr.
STATE OF TENNESSEE,                           )      NOT FOR PUBLICATIONClerk
                                                              Appellate C ourt
                                              )
       Appellee,                              )      CUMBERLAND COUNTY
                                              )
v.                                            )
                                              )      NO. 03S01-9604-CC-00047
MICHAEL DEAN BUSH,                            )
                                              )
       Appellant.                             )




                          ORDER ON PETITION TO REHEAR


               A petition for rehearing has been filed on behalf of appellant. After

consideration of the same, the Court is of the opinion that the petition should be and the

same is hereby denied at the cost of appellant.



               Enter this 28th day of April, 1997.



                                              PER CURIAM